     Case 1:20-cr-00018-RMB Document 23
                                     22 Filed 11/02/20
                                              10/29/20 Page 1 of 2




                                            October 29, 2020


The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

              Re: United States v. Jonatan Correa, et al.
                    20 CR 18 (RNB)

Dear Judge Berman:

       I represent Defendant Jonatan Correa, and submit this letter motion on his
behalf seeking a modification of the travel limits of his bail as set forth below. AUSA
Mollie Bracewell and Pretrial Services Officer Diana Kerns do not object to the
requested modification.

       Mr. Correa was arrested in the District of Kansas, where he lives, on Aug. 26,
2020, consented to removal to the SDNY, and was released. On September 1, 2020,
he was arraigned via teleconference before USMJ Cott, following which Mr. Correa
was continued on release pursuant to the terms of a $75,000 Personal Recognizance
Bond. His travel limits are the Southern and Eastern Districts of New York, and the
District of Kansas. Mr. Correa has been fully compliant with all bail conditions at all
times.

        I respectfully request that his travel limitations be extended to permit
him to attend the wedding of a family member on November 5, 2020 in Arkansas. If
permission is granted, he will depart Kansas on November 4 and return November 6.
His itinerary, and details concerning his location during his attendance at the event,
will be provided in advance to Pretrial.
      Case 1:20-cr-00018-RMB Document 23
                                      22 Filed 11/02/20
                                               10/29/20 Page 2 of 2




        I thank the Court for its consideration and assistance.



                                            Sincerely,



                                            David Wikstrom



Application granted on consent.




    11/2/2020
